DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments submitted on September 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 3-7.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 6-11 remarks are persuasive. Examiner believes specifically invention to solve the problem of organizing content into target folders from the primary source for speeding up the search query. Examiner believes the limitation of “exports a file from a first server and stores the exported file in a second server, wherein the first server manages files by using indices, and wherein the second server manages files by using a folder, the information processing apparatus comprising: 
at least a processor and at least a memory coupled to the at least the processor and having stored thereon instructions, 
and when executed by the at least the processor, cooperating to act as: 
a first obtaining unit configured to obtain from the first server the plurality of indices used for managing files in the first server, wherein the obtained plurality of indices includes a plurality of values corresponding to keys designated by a user; 
a presenting unit configured to present the plurality of values included in the obtained plurality of indices; 
a receiving unit configured to receive a user operation for searching for an export target file based on the plurality of values presented by the presenting unit, wherein the user operation is an operation for designating a first value corresponding to a first key and a second value corresponding to a second key as conditions for searching for the export target file; 
a generator configured to generate a first folder corresponding to the first value in the second server and generate a second folder corresponding to the second value under the first folder; and 
a second obtaining unit configured to obtain at least a part of the export target file that is searched for based on the user operation from the first server to store the obtained file in the second folder generated by the generator" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in independent claims 1, 6 and 7 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, exports a file from a first server and stores the exported file in a second server, wherein the first server manages files by using indices, and wherein the second server manages files by using a folder, the information processing apparatus comprising: 
at least a processor and at least a memory coupled to the at least the processor and having stored thereon instructions, 
and when executed by the at least the processor, cooperating to act as: 
a first obtaining unit configured to obtain from the first server the plurality of indices used for managing files in the first server, wherein the obtained plurality of indices includes a plurality of values corresponding to keys designated by a user; 
a presenting unit configured to present the plurality of values included in the obtained plurality of indices; 
a receiving unit configured to receive a user operation for searching for an export target file based on the plurality of values presented by the presenting unit, wherein the user operation is an operation for designating a first value corresponding to a first key and a second value corresponding to a second key as conditions for searching for the export target file; 

a second obtaining unit configured to obtain at least a part of the export target file that is searched for based on the user operation from the first server to store the obtained file in the second folder generated by the generator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159